DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-35 of the US Patent Application No. 16/710,844 filed 12/11/2019 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bubb et al. (US 6,951,553) in view of Daneshvar (US 5,383,893).
Regarding claims 1 and 6, Bubb discloses a dressing assembly for treating a tissue site with a reduced pressure (Abstract, lines 1-3), comprising: 
a bolster body FTC. 2 and 58a (Fig. 10) configured to receive the reduced pressure (col. 4, lines 1-2; col. 6, line 20) and to allow a visual inspection of at least a portion of the tissue site (col. 10, lines 57-59), i.e. having a portal permitting observation of the tissue site, the bolster body including: 
a first portion 58a (col. 5, line 20; fig. 10), 
a second portion FTC. 2 (col. 4, lines 1-2; fig. 10), and 
a separation A (fig. 10; annotated by the Examiner) defined between the first portion and the second portion when the reduced pressure is removed from the bolster body; and 
a sealing member 24 (Fig. 10) configured to form a seal around the bolster body (col. 6, lines 13-16).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bubb does not expressly disclose the assembly, wherein the portal has a closed state and an open state.
Daneshvar teaches a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal, wherein the portal is capable of being in closed state when the reduced pressure is being recived by the bolster and in the open state when the reduced pressure is removed from the bolster body, as required by claim 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the portal of Bubb with the cover, as taught by Daneshvar in order to provide the window with mechanical protection.
Regarding claim 5, Bubb discloses the assembly, wherein portions of the bolster are movable relative each other, since they are separated from each other (see fig. 10).
Regarding claim 10, Bubb discloses the assembly, wherein the tissue site is an incision (col. 3, line 38) that is a linear wound.
Regarding claim 11, Bubb discloses the dressing, wherein the bolster body comprises a foam (col. 3, line 25).
Regarding claims 12 and 13, Bubb discloses the dressing, wherein at least a portion of the sealing member is formed from a see-through material (col. 10, lines 57-59) that is a window allowing the visual inspection of the tissue site, as required by claim 13.
Regarding claim 15, Bubb discloses the assembly, wherein portions of bolster are biaseing away from each other when free of reduced pressure, since the portions are separated from each other (see fig. 10).
Allowable Subject Matter
Claims 32-35 are allowed over the prior art of record.
Claims 2-4, 7-9, 14 and 16-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding independent claim 32, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious a bolster body having an opening defined through the bolster body when the at least one biased portion is in the second position, i.e. free of negative pressure, and permits a visual inspection of the tissue site.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal. 
However, none of cited references teach or suggest a bolster body having an opening defined through the bolster body when the at least one biased portion is in the second position, i.e. free of negative pressure, and permits a visual inspection of the tissue site.
Regarding independent claim 35, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious a step of visually inspecting the tissue site through a separation in the bolster body when the biased portion is in the second position, i.e. free of negative pressure.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal. 
However, none of cited references teach or suggest the step of visually inspecting the tissue site through a separation in the bolster body when the biased portion is in the second position, i.e. free of negative pressure.
Regarding claims 2-4 and 7-9, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious a portal providing an opening through a thickness of the bolster body in the open state, and wherein the opening is closed in the closed state.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal. 
However, none of cited references teach or suggest a portal providing an opening through a thickness of the bolster body in the open state, and wherein the opening is closed in the closed state.
Regarding claim 14, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious a tissue contact layer having a see-through film.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal. 
However, none of cited references teach or suggest a tissue contact layer having a see-through film.
Regarding claim 16, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious the claimed specific structure of the portal.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal. 
However, none of cited references teach or suggest wherein the first portion and the second portion each comprise a pivotal panel including a hinge side and a swing side opposite to and pivotal about the hinge side, wherein the hinge side of the first portion is coupled to a first edge of the portal and the hinge side of the second portion is coupled to a second edge of the portal opposite the first edge.
Regarding claim 28, the closest prior art of record Bubb et al. (US 6,951,553) and Daneshvar (US 5,383,893) fail to teach, suggest or render obvious the dressing, wherein the firs portion of the bolster is positioned on the first wall of the portal and the second portion of the bolster is positioned on the second wall of the portal.
Bubb et al. (US 6,951,553) discloses most of claimed limitations except for the portal having a closed state and an open state.
Daneshvar (US 5,383,893) remedies this deficiency by teaching a wound dressing (see Title) comprising an observation window (observation portal) having a cover (col. 21, lines 25-36) that provides the open state and the closed state for the portal.
	If the portal of Bubb/ Daneshvar will be positioned as claimed, it won’t be able to allow visual observation of the tissue site. Therefore, none of cited references teach or suggest claimed arrangement of the portal.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781